 SEARSROEBUCK AND CO.277earnings during said period;6(3) the Respondent shall, upon request, makeavailable to the Board payroll and other records to facilitate the checking of theamount ofback pay, whichshall be computed in accordancewith theBoard'scustomary formula;7and (4)that the Respondent be ordered to cease and desistfrom in any manner interferingwith,restraining,or coercing its employees in theexercise of the rights guaranteedby the Act.Having found that the Respondent violated theAct bymaintaining in existenceillegal union-securityprovisions,itwillbe recommended that the Respondent ceaseand desist from agreeing to, continuing in force,or giving effect to union-securityprovisions.not authorized by Section8 (a) (3) of the Act:On the basisof theforegoing findingsof fact,and upon the entirerecord in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TheRespondent is engagedin commercewithin the meaning of Section 2 (6),.and (7)of the Act.2.The Unionisa labor organization as defined in Section2 (5) of the -Act.3.By discharging Emmett A.Hunter the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) and (1)of the Act.4.By maintaining in existence an agreement containing illegal union-securityprovisions the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.5.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engaged in andis.engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.7.TheRespondent by maintaining in existencethe above-mentioned union-security provisions did not thereby violate Section8 (a) (3) of the Act,as allegedin the amended complaint.[Recommendations omitted from publication.]8 Crossett Lumber Company,8 NLRB 440;Republic Steel Corporationv.N. L. R. B.,311 U. S. 7.7F. W. Woolworth Company,90 NLRB 289.Sears Roebuck and Co.andTeamsters,Chauffeurs, Warehouse-men & Helpers Local Union 390, affiliate of InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen & Help-ers of America,AFL-CIO,Petitioner.Case No. 12-RC-36.June 21, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Herbert N. Watterson, hear-ing officer.The hearing officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the. provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman Leedom and MembersMurdock andRodgers].118 NLRB No. 31. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of.the Act.2. The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all truckdrivers andhelpers at the Employer's service building located in Miami, Florida.The Employer contends that its Miami operationsconstitute "oneintegrated department store operation" and the only appropriate unitis one comprising all of its selling and nonselling employees.TheEmployer further contends that there is a complete integration of thevarious employees within the service building, and that a unit of onlytruckdrivers and helpers at the service building. is inappropriate.There is no history of collective bargaining at the Employer's Miamioperations.The Employer's Miami operations consists of 2 retail stores, 1 inMiami and 1 in Coral Gables, Florida, and the service building, locatedsome 7 miles from either retail store.The service building serves asthe Employer's warehouse and it also houses various service and repairfunctions.The entire Miami operation is under the direction of the.general manager.The operations of the service building are directedby the service manager and an assistant service manager.The de-livery department, to which the truckdrivers and helpers herein soughtare assigned, is one of several departments located within the servicebuilding.Like most of the other departments in this building, thedelivery department has its own foreman.There are approximately 43 employees assigned to the delivery de-partment. Some 13 of these employees are engaged in loading trucks,in packaging and preparing merchandise for shipment other than bytruck, and otherwise performing the customary duties of shippingclerks or warehouse employees.The remaining employees within thedepartment are classified as truckdrivers and helpers.The truck-drivers and helpers deliver merchandise to customers in and aroundthe Miami area,' and two of the truckdrivers shuttle merchandise toand from the retailstores.The drivers and helpers normally spendsubstantially all of their time in performing their deliveryfunctions;but if they complete their routes early, they may separate merchandisefor future delivery and assist in loading and unloading trucks.'1It appears that in making such deliveries the drivers may, on occasion, collect moneyfrom customers or solicit orders for small repair jobs.aWhen deliveries are very light the drivers and helpers may be assigned to varioustasks within the service building in order to prevent "a man losing a day's pay."Onsuch occasions the drivers or helpers may be assigned to receiving,storing, or deluxing SEARS ROEBUCK AND CO.279As previously noted, the Employer contends, in principal part, thatthe proposed unit of truckdrivers and helpers is inappropriatebecauseof the integrated nature of its entire Miami operationand becausethe service building, itself, is an integrated operation.We find nomerit in these contentions.The Board has frequently found in theretail department store industry that where, as here, the truckdriversand helpers constitute a homogeneous identifiable group and there isno history of collective bargaining to the contraryand no union isseekinga storewide unit, they may be represented in a separate unit.'The Employer further urges that the unit sought is inappropriate asit seeks to exclude other employees who drive trucks in carrying outtheir job assignments.We find no merit in this contention. Therecord shows that there are certain departments in the service building,such as the television, air conditioning and equipment, drapery, andtruck tire department, in which servicemen are employed.Theseservicemen are supervised by their respective department foremen andrender specialized or technical service to customers. Illustrative ofthese servicemen is the drapery department serviceman who deliversand installs draperies at the customers' direction; another is the waterpump serviceman who services and repairs this special equipment forcustomers throughout the area. Incidental to these services, theservicemen drive various delivery and repair trucks. It is clear that,while these servicemen drive trucks in their work, their primary tasksare to render certain services in connection with the work of theirrespective departments, and that the driving they perform is inci-dental to such services.In addition, as noted above, they are underseparate supervision from the truckdrivers and helpers sought herein,and there is no evidence that the latter are interchanged with, or arequalified to take the place of, these servicemen.We find, on thebasisof the foregoing, that these servicemen who drive trucks inci-dental to their normal work are not appropriately part of thetruckdrivers' unit 4merchandise.However,it appears that such assignments are made only on occasion andthere is no evidence that the drivers and helpers regularly interchange with otheremployees.3See e.g.,A.Harris&Co., 116 NLRB 1628, footnote 2;May Department Stores Com-pany,85 NLRB 550;Barker Bros.Corp.,48 NLRB 259; andKrauss Co., Ltd.,98 NLRBNo.77,Wm. H. BlackCo., 35-RC-1200, F. H.Arbaugh Company,7-RC-1954, andAuerbach Co., 20-RC-1727, which cases are not reported in the printed volumes ofBoard Decisions and Orders.4 Sears Roebuck&Co.,Case No.16-RC-1830, decided October 24, 1956, not reportedI. Board's published volumes, cited by the Employer,is clearly distinguishable from thefacts in this proceeding.In that case,the Board dismissed the petition because the peti-tioner did not seek to include certain mail, shuttle, and over-the-road drivers,who hadinterests and job functions substantially the same as the delivery drivers it was seekingto represent.In the instant proceeding,the Petitioner is seeking all such truckdriversand helpers,and would exclude only the servicemen whose driving is incidental totheirregularwork assignments.SeeMay Department Stores Company,supra,where an employee in the drapery department was excluded from a unit of truckdriversbecause he spent a majority of his time making drapes and used his truck only whendelivering drapes which required service on the customers'premises.See also Asso- 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, and the record as a whole, we find that thefollowing employees constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9. (b) of theAct : All truckdrivers and their helpers employed at the Employer'sservice building in Miami, Florida, including the shuttle -truck-drivers, but excluding the servicemen, all other employees, officeclerical employees, professional employees, guards, and supervisors'as defined in the Act.[Text of Direction of Election omitted from publication.]dated DryGoodsCorporation,117 NLRB 1069, where the Board, in finding appropriateunits of warehouse employees,including truckdrivers,excluded service employees similarto those here involved.Plant City Welding and Tank CompanyandInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers, AFL-CIO, Petitioner.Case No. 12-RC-30.June 21, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin Sacks, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer contends that it does not meet any of the Board'sjurisdictional standards and that the record herein is inadequate as abasis for the assertion of jurisdiction.At the hearing, the Employerdeclined to produce any witnesses to testify concerning the Employer'sbusiness, and aftera subpoena daces tecumwas served upon the Em-ployer's president and enforced in a district court proceeding, heappealed the district court order and still did not appear to testify atthe hearing.Accordingly the hearing officer proceeded to receiveother jurisdictional evidence in the record.Thus, a former employee,of the Employer testified that the Employer is engaged in the fabrica-tion and sale of steel beams, boxes, cyclones, storage tanks, smoke-stacks, ducts, and the like.A sales representative of Bethlehem SteelCompany testified that he knew of his own knowledge of shipments ofsteel from out of State to the Employer by Bethlehem during 1956.'For the reasons stated below,we find no merit in the Employer's motion to dismiss orremand for further hearing,and the motion is accordingly denied.118 NLRB No. 37.